     Case 2:07-cv-00304-MMD-DJA Document 122 Filed 07/02/20 Page 1 of 2


1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                ***

6     TRAVERS A. GREENE,                               Case No. 2:07-cv-00304-MMD-DJA

7                                  Petitioner,                       ORDER
             v.
8

9     WILLIAM GITTERE, et al.,

10                             Respondents.

11

12          In this capital habeas corpus action, Petitioner Travers A. Greene, represented by

13   appointed counsel, filed a second amended habeas petition on May 6, 2020. (ECF No.

14   119.) Respondents were due to respond to the second amended petition by July 6, 2020.

15   (See ECF No. 113.)

16          On July 1, 2020, Respondents filed a motion for extension of time (ECF No. 121),

17   requesting a 60-day extension of time, which would make their response due on

18   September 4, 2020. Respondents’ counsel states that the extension of time is necessary

19   because of his obligations in other cases. Petitioner does not oppose the motion for

20   extension of time.

21          The Court finds that Respondents’ motion for extension of time is made in good

22   faith and not solely for the purpose of delay, and that there is good cause for the extension

23   of time requested.

24          It is therefore ordered that Respondents’ motion for extension of time (ECF No.

25   121) is granted. Respondents will have until and including September 4, 2020, to file an

26   answer or other response to Petitioner’s second amended habeas petition.

27   ///

28   ///
     Case 2:07-cv-00304-MMD-DJA Document 122 Filed 07/02/20 Page 2 of 2


1          It is further ordered that, in all other respects, the schedule for further proceedings

2    set forth in the order entered December 6, 2019 (ECF No. 113) will remain in effect.

3          DATED THIS 2nd day of July 2020.

4

5
                                              MIRANDA M. DU,
6                                             CHIEF UNITED STATES DISTRICT JUDGE

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  2
